                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00392-FDW-DSC


 JOHN ROBERTS JR., on behalf of                 )
 himself and all others similarly situated,
                                                )
                    Plaintiff,                  )
                                                )
 v.                                             )
                                                )            MEMORANDUM AND
                                                             RECOMMENDATION
 COX COMMUNICATIONS INC.,                       )
 DONOVAN MARTIN,
 QUALITY TECHNOLOGIES INC.,
 THOMAS MCCOLLUM AND
 INFINITE COMMUNICATIONS INC.,
                                                )
                  Defendants.                   )



       THIS MATTER is before the Court on Defendants Quality Technologies Inc. and

Donovan Martin’s “Motion to Compel Arbitration and Dismiss or Stay Action” (document #49)

and the parties’ briefs and exhibits.


       This matter has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§ 636(b)(1) and the Motion is now ripe for the Court’s consideration.


       Plaintiff was employed as a “subcontractor” by Defendant Quality Technologies Inc.


       On July 17, 2020, Plaintiff filed his Complaint alleging violations of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and the North Carolina Wage and Hour Act,

N.C. Gen. Stat. §§ 95-25.1 et seq. He seeks unpaid minimum and overtime wages as well as




      Case 3:20-cv-00392-FDW-DSC Document 57 Filed 05/19/21 Page 1 of 6
statutory penalties. Plaintiff seeks to represent all similarly situated individuals through an

FLSA collective action.


       Plaintiff alleges that Quality Technologies misclassified him as an “independent

contractor” instead of an “employee.” He signed a “Contract for Cable Installation Services”

with Quality Technologies. This Contract contained a valid arbitration clause covering FLSA

claims and class action waivers.


       On March 18, 2021, Defendants Quality Technologies Inc. and Donovan Martin filed

their “Motion to Compel Arbitration and Dismiss or Stay Action.”


       Plaintiff disputes the validity of the Contract. He claims that he did not sign the Contract

electronically and Defendants did not authenticate the document.


       Plaintiff argues that the forum selection provision designating Duval County, Florida as

the arbitration forum makes the arbitration clause invalid under N.C. Gen Stat. § 22B-2. He also

argues that the Contract is procedurally and substantively unconscionable and requests the Court

modify and strike certain provisions.


       In their Reply Brief, Defendants provide text messages and emails between Plaintiff and

Quality Technologies’ CEO, Defendant Donovan Martin. These communications show that

Plaintiff received and signed the Contract. He returned the Contract to the human resources

contact at Quality Technologies. Plaintiff sent Martin his email address and texted him, “I am

completing the form U send to me right now….” (document #55 Exhibit A). The human

resources contact at Quality Technologies received the signed Contract from Plaintiff within the

next twenty minutes. (document #55 Exhibit D).




      Case 3:20-cv-00392-FDW-DSC Document 57 Filed 05/19/21 Page 2 of 6
       Defendants assert the FAA’s preemption of any state statutes in conflict with the FAA and

its policy favoring arbitration. The FAA establishes a policy favoring arbitration.


       [T]he heavy presumption of arbitrability requires that when the scope of the
       arbitration clause is open to question, a court must decide the question in favor of
       arbitration. Thus, we may not deny a party's request to arbitrate an issue unless it
       may be said with positive assurance that the arbitration clause is not susceptible of
       an interpretation that covers the asserted dispute.

Long v. Silver, 248 F.3d 309, 315-16 (4th Cir. 2001) (quoting Peoples Sec. Life Ins. Co. v.

Monumental Life Ins. Co., 867 F.2d 809, 812 (4th Cir. 1989)).


        Arbitration clauses "shall be valid, irrevocable, and enforceable, save upon such grounds

as exist at law or in equity for the revocation of any contract." 9 U.S.C. § 2. The FAA requires

courts to stay proceedings and compel arbitration in the event of a refusal to comply with a valid

agreement to arbitrate. 9 U.S.C. § 3. The Supreme Court has described the FAA as “a liberal

federal policy favoring arbitration.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339

(2011) (citation omitted). Furthermore, the Supreme Court has held that “courts must rigorously

enforce arbitration agreements according to their terms.” Am. Exp. Co. v. Italian Colors Rest., 133

S. Ct. 2304, 2309 (2013) (internal quotation omitted). This Court must compel arbitration if: “(i)

the parties have entered into a valid agreement to arbitrate, and (ii) the dispute in question falls

within the scope of the arbitration agreement.” Chorley Enter., Inc. v. Dickey's Barbecue Rest.,

Inc., 807 F.3d 553, 563 (4th Cir. 2015).


       The court must compel arbitration even if the disputed claims are exempted from

arbitration or otherwise considered non-arbitrable under state law. Perry v. Thomas, 482 U.S. 483,

489 (1987) (state statute that required litigants to be provided a judicial forum for resolving wage

disputes “must give way” to Congress’ intent to provide for enforcement of arbitration




      Case 3:20-cv-00392-FDW-DSC Document 57 Filed 05/19/21 Page 3 of 6
agreements); Am. Gen. Life & Accident Ins. Co. v. Wood, 429 F.3d 83, 90 (4th Cir. 2005) (FAA

preempts state law barring arbitration of certain claims). The Supreme Court has recently upheld

class action waivers and arbitration agreements in FLSA actions. Epic Systems Corp. v. Lewis,

584 U.S.____, No. 16-285 (May 21, 2018).


        On the other hand, “arbitration is a matter of contract and a party cannot be required to

submit to arbitration any dispute which he has not agreed so to submit.” United Steelworkers v.

Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960). See also AT & T Technologies, Inc.

v. Communications Workers, 475 U.S. 643, 648 (1986); Johnson v. Circuit City Stores, Inc., 148

F.3d 373, 377 (4th Cir. 1998); Arrants v. Buck, 130 F.3d 636, 640 (4th Cir. 1997).


        In determining whether the parties have an enforceable agreement to arbitrate, courts

apply state law principles governing the formation of contracts. First Options of Chicago, Inc. v.

Kaplan, 514 U.S. 938, 944 (1995). An electronic signature is attributable to a person “if it was

the act of the person.” N.C. Gen Stat. § 66-319(a). The “surrounding circumstances at the time

of its creation, execution, or adoption” determines if it is attributable to a person. N.C. Gen. Stat.

§ 66-319(b). The surrounding circumstances are evidenced by the communications between

Plaintiff and Defendant Martin at the time of execution. The electronic signature on the Contract

is attributable to Plaintiff.


        To prove authenticity, a party must present “evidence sufficient to support a finding that

the matter in question is what the proponent claims.” Fed.R.Evid. 901(a). The burden to

authenticate evidence is not high. United States v. Vidack, 533 F.3d 344, 349 (4th Cir. 2009).

Only a prima facie showing is needed to authenticate. Id. Defendants have made a prima facie

showing here.




       Case 3:20-cv-00392-FDW-DSC Document 57 Filed 05/19/21 Page 4 of 6
       The Court concludes that Defendants are entitled to an order compelling arbitration.

Defendants have shown that Plaintiff entered into a valid agreement to arbitrate and waived his

right to pursue a class action. Epic Systems Corp., 584 U.S. at ____. Plaintiff has failed to

overcome the well established policy favoring arbitration.

       The Court has discretion to dismiss an action where all the issues raised are arbitrable. The

more common practice is to stay the action or those claims pending the outcome of arbitration in

order to provide a convenient forum for confirmation of any ensuing arbitration award.         See 9

U.S.C. § 3 (“a stay is mandatory upon a showing that the opposing party has commenced suit upon

any issue referable to arbitration....); 9 U.S.C. § 9 (“any party to the arbitration may apply to the

court so specified for an order confirming the award, and thereupon the court must grant such an

is order unless the award vacated”).

                                       RECOMMENDATION


       FOR THE FOREGOING REASONS, the undersigned respectfully recommends that the

“Motion to Compel Arbitration” be granted.


                                NOTICE OF APPEAL RIGHTS


       The parties are hereby advised that pursuant to 28 U.S.C. §636(b)(1)(c), written objections

to the proposed findings of fact and conclusions of law and the recommendation contained in this

Memorandum must be filed within fourteen days after service of same. Failure to file objections

to this Memorandum with the District Court constitutes a waiver of the right to de novo review by

the District Judge. Diamond v. Colonial Life, 416 F.3d 310, 315-16 (4th Cir. 2005); Wells v.

Shriners Hosp., 109 F.3d 198, 201 (4th Cir. 1997); Snyder v. Ridenour, 889 F.2d 1363, 1365 (4th

Cir. 1989). Moreover, failure to file timely objections will also preclude the parties from raising




      Case 3:20-cv-00392-FDW-DSC Document 57 Filed 05/19/21 Page 5 of 6
such objections on appeal. Thomas v. Arn, 474 U.S. 140, 147 (1985); Diamond, 416 F.3d at 316;

Page v. Lee, 337 F.3d 411, 416 n.3 (4th Cir. 2003); Wells, 109 F.3d at 201; Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Frank D. Whitney.




           SO ORDERED.



                                          Signed: May 19, 2021




      Case 3:20-cv-00392-FDW-DSC Document 57 Filed 05/19/21 Page 6 of 6
